Citation Nr: 9905401	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-33 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for left 
trapezius strain.

3.  Entitlement to an increased (compensable) rating for 
right (major) hand cubital tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to October 
1994.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas granted service connection for the 
disabilities for which increased ratings are now sought in 
July 1995.  The RO assigned noncompensable ratings for each 
disability, and the veteran appealed.  Subsequently, a 
hearing was held at the RO in May 1996.  In August 1996, the 
RO increased the veteran's disability rating for migraine 
headaches to 30 percent.  

During the veteran's hearing at the RO in May 1996, he 
indicated that he was claiming service connection for left 
upper extremity neurological disability.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected migraine headache 
disability more nearly approximates characteristic 
prostrating attacks occurring an average of once a month than 
it does very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

2.  The veteran is able to lift his left arm beyond the 
shoulder level.  

3.  There are no clinical findings reflective of significant 
debility due to left shoulder pain.

4.  The veteran's service-connected right (major) hand 
cubital tunnel syndrome results in subjective tingling and 
numbness but does not produce or nearly approximate mild 
incomplete paralysis of the ulnar nerve.  It is no more than 
minimally disabling.  

5.  The service-connected migraine headache disability, left 
trapezius strain disability, and right (major) hand cubital 
tunnel syndrome do not present exceptional or unusual 
disability pictures with related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.124a, 
Diagnostic Code 8100 (1998).

2.  The criteria for a compensable rating for left trapezius 
strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(1998).

3.  The criteria for a compensable rating for right (major) 
hand cubital tunnel syndrome have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 4.20, 4.31, 4.124a, Diagnostic 
Code 8616 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board finds that each of the veteran's 
claims for an increased rating is well grounded.  The Board 
concludes that VA's statutory duty to assist the veteran in 
the development of his claim has been fulfilled.  The 
evidence of record is adequate to rate each disability.  
38 U.S.C.A. § 5107.  
Relevant law and regulations

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998).  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings, which is based on average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991).  Separate diagnostic codes identify the various 
disabilities.  The rating schedule recognizes that a 
veteran's disability evaluation may require reratings in 
accordance with changes in her or her physical condition.  It 
is thus essential, in evaluating a disability, that each 
disability be viewed in relation to its history.  38 C.F.R. 
§ 4.1 (1998).  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

If a service-connected disability presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular evaluation 
commensurate with the average earning capacity impairment may 
be assigned.  38 C.F.R. § 3.321(b)(1).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". 38 C.F.R. 4.6 (1998). It should also be 
noted that use of terminology such as "mild" by VA examiners 
and others, although evidence to be considered by the Board, 
is not dispositive of an issue. All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Once the evidence is assembled, 
the Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; and if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.   See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In the interest of clarity, the veteran's claims will be 
discussed separately, to the extent feasible.  Additional law 
and VA regulations will be discussed where appropriate in 
connection with each individual issue.  In general, the 
veteran contends that the level of disability produced by 
each of the three disabilities is greater than is recognized 
by the RO.  

Entitlement to an increased rating for migraine headaches.  

Pertinent regulations

The rating criteria found in 38 C.F.R. Part 4, Diagnostic 
Code 8100 are as follows:  

Migraine:                                                               
  With very frequent completely prostrating and prolonged 
attacks  
   productive of severe economic inadaptability.                                 
50 percent
  With characteristic prostrating attacks occurring on an 
average  
   once a month over last several months.                                            
30 percent  
  With characteristic prostrating attacks averaging one in 2      
   months over last several months.                                                      
10 percent 
  With less frequent attacks.                                                                   
0 percent

Factual background

Between August 14, 1995 and September 21, 1995, the veteran 
kept a diary of his headaches.  

On August 17, 1995, he reported getting a headache and 
resting his eyes for 10 minutes in a dark room.  On August 
20, he got a headache and laid down for 30 minutes.  His 
headache was gone several hours later.  On the 24th, he had a 
headache which started at 1 p.m. at work, and he did not take 
medication for it until coming home from work at 5:55, 
because no one at work had any.  He still had the headache 
when he went to bed at 10:30.  On the 31st, he got a pounding 
headache at 10:30 a.m.  At 2:30, it was so bad that he could 
hardly open his eyes to do his work, and sound from a two-way 
radio at work was making it feel like a hole was being 
drilled through his head.  He turned the radio down.  At 6 
p.m., he had to lay down and close his eyes in a dark room 
because his head felt like it was going to explode.  After 
laying down for 30 minutes, his headache improved.  

On September 2, 1995, his diary continues, he woke up with a 
slight headache.  It turned into a pounding headache.  After 
taking medicine at 11 a.m., it went away by 3:15.  On the 
7th, at 2 p.m., he started getting a headache, with pressure 
behind his eyes and his temples pounding.  He took medicine, 
then took more at 5:15 because the headache had persisted.  
It was a slight headache when he went to bed at 10:30 p.m.  
On the 11th, he got a headache at 11:45 a.m.  His temples 
were pounding.  He felt like he was about to vomit after 
lunch.  At 7:45 p.m., it started subsiding.

He had a headache which lasted from 1:45 to 8 p.m. on 
September 17th, 1995.  The symptom was pressure behind his 
eyes.  On September 20, he felt congested, then developed a 
headache at 12:30 p.m. with pressure behind his eyes and 
pounding temples.  At 5:15, he could barely open his eyes and 
the light was making his head pound worse.  Upon returning 
home at 5:45, his head hurt so bad that he had to lay down 
and shut his eyes.  At 6:30, when it was time for dinner, he 
did not feel like eating because his head hurt so bad.  He 
tried to eat with his eyes half open.  He still had the 
headache at 7:45 and took medicine.  At 9:45 when he went to 
bed, his headache was starting to fade away.

During the veteran's hearing at the RO in May 1996, he 
testified that his headaches would get so bad about two or 
three times a month that he would have to lay down in a dark 
room, and he would not feel like moving.  Transcript (T.) at 
2.  His representative classified this as severe prostrating 
headaches two to three times per month.  The veteran stated 
that his headaches had never made him miss work.  He just 
lived with them.  T. 3.  He would have less severe headaches 
which would disappear after two to three hours about once or 
twice a week.  T. 4.  

At the time of a VA neurology examination which was conducted 
in June 1996, the veteran reported having headaches since 
about September 1983, with a frequency of about two to four 
times per month, and which he would medicate with aspirin or 
Tylenol(r).  He would have nausea, vomiting, photophobia, and 
phonophobia with the headaches.  His headaches would be 
retroorbital, unilateral, and sometimes with dizziness.  
Clinically, the veteran was alert and oriented times three, 
his cranial nerves were intact, and his gait was 
unremarkable.  The diagnosis was common migraines occurring 
two to four times per month, relieved by Tylenol, with no 
evidence of a structural intracranial process.  

In March 1998, the veteran was unemployed, according to a 
March 1998 VA examination report.  No reason was given for 
that status.  

Analysis

The veteran's diary appears to be a reliable indicator of the 
extent and severity of his migraine headaches disorder 
symptoms, as the entries were made contemporaneous with the 
symptomatology felt at the time, and the entries report 
specifically what effect the headaches had on his work.  
There is no indication that the diary entries are not 
representative of the veteran's condition at later periods of 
time.  

In August 1995, it appears that there was one headache 
episode which was  prostrating, on August 31.  The other 
headaches in August appear to have been of lesser severity 
and which were alleviated by lying down for short periods of 
time.  In September 1995, he had a fairly bad and lengthy 
headache on 20th, which was similar in degree to the 
prostrating headache in August.  All the other headaches in 
September were of lesser severity, which were not 
prostrating.

The veteran has reviewed all of the evidence of record, 
including his hearing testimony.   The Board has no reason 
whatsoever to doubt that the veteran has frequent headaches.  
However, prostrating headaches appear to occur only about 
once a month.  This level of disability is consistent with 
the assignment of a 30 percent disability rating.  

Very frequent completely prostrating and prolonged attacks 
have not been demonstrated.  The veteran's hearing testimony 
does not allege such attacks.  The less headaches are not 
shown to result in any loss of work; the veteran has 
testified that the headache episodes have not resulted in his 
having to leave work.  This can be seen, moreover, from a 
review of his diary.  The Board accordingly concludes that 
"severe economic inadaptability" caused by the veteran's 
headaches has not been demonstrated.  It is clear that the 
overall degree of disability which is present more nearly 
approximates the criteria for a 30 percent rating than it 
does the criteria for a 50 percent rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100. 

Entitlement to an extraschedular rating

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  However, in the July 1998 
Supplemental Statement of the Case, the RO also considered an 
extraschedular rating for this issue, as well as the other 
two issues on appeal.  The assignment of an extraschedular 
rating was rejected because, in the words of the RO, "the 
evidence does not show a marked interference with employment 
or frequent periods of hospitalization due to the service 
connected migraine headaches".

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  "An exceptional case includes such factors as 
marked  interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  

After having reviewed the evidence, the Board concludes that 
an unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization is not demonstrated with respect to this 
issue.  No hospitalizations have occurred due to the 
veteran's headaches.  As discussed above, it is apparent from 
the veteran's statements and a review of his diary entries 
that no loss of work occurred to the service-connected 
headache disability.  Thus, marked interference with 
employment is not present due to the headaches.  The veteran 
has not pointed to any other factors which would warrant the 
assignment of an extraschedular rating.  

Accordingly, an extraschedular disability rating for 
headaches is not indicated.  38 C.F.R. § 3.321(b)(1).  

Entitlement to an increased (compensable) rating for left 
trapezius strain.  

Law and regulations

38 C.F.R. Part 4, Diagnostic Code 5201.
         Arm, minor, limitation of motion of:                               
  To 25° from side.......................................                          
30   
  Midway between side and shoulder level.................        
20   
  At shoulder level......................................                           
20   


Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 
4.45, pain may be the basis for an increased rating for a 
disability rated based on limitation of motion, regardless of 
whether or not the limitation of motion specified in the 
Diagnostic Code criteria is shown).

Factual background

The diary the veteran kept between August and September 1995 
documents that he reported left trapezius area pain during 
that time on several occasions.  On August 18, he reported 
that it hurt to raise his arm up to shoulder height and to 
turn his head to the left or right.  His muscles felt like 
they were knotted up.  On the 27th, he reported that his pain 
had increased on use during the day, ultimately to the point 
that he could barely use his left arm.  On September 5, he 
reported that he had noticed that the left shoulder pain 
would get worse if he worked on the computer for an extended 
period of time.  On the 17th, he reported that his pain 
became so bad that day this his left arm became practically 
useless for a little over an hour.  He used a TENS unit to 
make the pain bearable.  This enabled him to use his arm 
again partially.  Late that night, he still had a light pain 
across his left shoulder blade.  On the 20th, he was awakened 
by a thunderstorm early in the morning.  When this happened, 
he noted that he had pain radiating across his shoulder blade 
and up the left side of his neck.  

During the VA RO hearing in May 1996, the veteran testified 
that his left arm would act up at times with activity.  
Exertion would bring on pain.  His arm would not fatigue 
easily, but the pain would be so bad that he could lift his 
arm only to about shoulder level.  When he had been working 
out to get in shape, he had noticed that push-ups had caused 
it to act up.  He reported that he would wear his TENS unit 
about twice a month.  He was employed doing electrical and 
furniture repair, etc., and would work with computers and 
carry a brief case.    Transcript (T.) at 8-9.  

On VA orthopedic examination in May 1996, the veteran 
reported that he jammed his right shoulder in 1989 while 
trying to go through a door.  He reported that since that 
time, he had been experiencing recurrent pain and a sharp, 
burning sensation in the left trapezius muscle bulk.  When it 
would get bad, his neck and shoulders would knot up, and it 
would be difficult for him to use his left hand.  The 
episodes would last two or three days, and he might have two 
or three episodes per month.  His pain would increase upon 
heavy lifting or attempting to do push-ups. 

Clinically, the veteran's shoulders were normal appearing and 
had equal height.  He could easily shrug his shoulders, 
contract them, and wrap them tightly around his chest.  "In 
other words, there is no loss of range of motion to the 
shoulder girdle or the function of the trapezius muscle."  
He had normal full overhead activity with full abduction of 
both of his arms with a normal range of motion throughout.  
There was slight tenderness in the left trapezius muscle, but 
no spasm and no trigger points were identified.  "There was 
no evidence of atrophy of the trapezius on the left or other 
muscles of the shoulder girdle."  There was no specific 
tenderness in the neck or in the neck muscles, and he had a 
normal range of motion of the cervical spine.  Deep tendon 
reflexes were equal and active at two plus bilaterally.  
There was no swelling about the shoulder or neck or trapezius 
area.  The diagnosis was recurrent trapezius muscle spasm on 
the left.

On VA neurology examination in June 1996, the veteran had 5/5 
strength in his left arm without atrophy or fasciculations.  

On VA examination in March 1998, treatment for left trapezius 
strain in service in 1989 was noted.  The veteran reported 
that his current symptoms included a hot knife sensation into 
his trapezius muscle and interrelated complaints of migraine 
headaches.  He had been managing it with physical therapy, 
Tylenol(r), and a TENS unit.  He reported a chronic pain 
relieved only by rest.  He reported having trouble working 
over his head.  He was right handed, and he was currently 
unemployed.  

Clinically, the veteran's left shoulder musculature was 
normal.  There was no atrophy.  There was an area of palpable 
tenderness at the base of the left neck, but there was no 
associated muscle spasm palpable.  The veteran grimaced in 
pain throughout the examination and had difficulty performing 
the requested range of motion without complaints of pain.  
Range of motion of the left shoulder was fairly normal, 
however, but got progressively weaker and diminished due to 
fatigue.  His ranges of motion of the shoulders, in degrees, 
were forward flexion of 140 for both the left and right 
shoulder, abduction to 90 for the left shoulder as compared 
to 110 for the right shoulder, internal rotation of 95 
bilaterally, and external rotation of 50 bilaterally.  
Circumferential muscles were appropriately equal in the upper 
extremities bilaterally.  The trapezius muscle did not have 
significant evidence of spasm along the medial scapular 
border.  The diagnosis was chronic mild left trapezius spasm 
without evidence of intrinsic left shoulder pathology.  

Analysis

The Board has noted the differences between the veteran's 
reported shoulder pathology and that identified by various 
physicians on physical examination.  

The veteran indicated during his hearing that when his left 
shoulder pain would worsen, he would be able to move his left 
arm only to about the shoulder level. 
However, during each of the veteran's VA examinations, he was 
able to move his left shoulder well.  All motions of the left 
shoulder were normal at the time of the VA examination in May 
1996.  In fact, the degree of disability present has been 
characterized by the March 1998 VA examiner as "mild".  The 
Board concludes that the service-connected left trapezius 
strain more nearly approximates the criteria for a 
noncompensable rating than it does for any higher rating.  
Compare 38 C.F.R. § 4.124a, Diagnostic Code 5201 with 
38 C.F.R. § 4.31. 

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).   

In the instant case, the Board has considered whether another 
Diagnostic Code would be more appropriate than 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  The other Diagnostic Codes applicable 
to shoulder pathology require such symptoms as ankylosis, 
malunion or nonunion of the shoulder joint, or dislocation, 
non of which are present or contended in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (1998).  
The veteran has not suggested that another Diagnostic Code 
would be more appropriate.

Pain can be the basis for an increased schedular rating.  
However, it must be supported by adequate clinical pathology 
to indicate that it debilitates a person to an extent 
commensurate with a rating higher than the one assigned.  In 
this case, there is no limitation of motion, no limitation of 
strength, no atrophy and no other identifiable problems due 
to the veteran's reported pain.  Indeed, the March 1998 VA 
examiner stated that there was no evidence of intrinsic left 
shoulder pathology.  Under the circumstances, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca do not warrant an 
increased rating.

Entitlement to an extraschedular rating

The veteran has not reported missing any work due to his 
disability, nor has he shown how it markedly interferes with 
his employment.  He had been doing a job which required use 
of his shoulder without marked interference of employment 
occurring because of it, and there is no indication that the 
recent unemployment was due to the disability.  
38 C.F.R. § 3.321.  

Entitlement to an increased (compensable) disability rating 
for right cubital tunnel syndrome.

Law and Regulations

When a condition which is unlisted in the rating schedule is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.  


The ulnar nerve                            
                                                            
8516  Paralysis of:                                             
 Complete; the "griffin claw" deformity, due to 
  flexor contraction of ring and little fingers,               
  atrophy very marked in dorsal interspace and thenar            
  and hypothenar eminences; loss of extension of ring            
  and little fingers cannot spread the fingers (or 
  reverse), cannot adduct the thumb; flexion of wrist      
  weakened.                                                                               
50
 Incomplete:                                                   
  Severe .............................................                                       
30   
  Moderate ........................................                                        
20   
  Mild ..............................................                                         
10   
8616  Neuritis.                                          
8716  Neuralgia.                                          

Factual background

The diary the veteran kept of his medical problems between 
August 14, 1995 and September 21, 1995 mentions his right 
hand on only one occasion.  It states that his right ring and 
little finger had a slight tingling feeling to them, and that 
he was right handed.

During the hearing at the RO in May 1996, the veteran 
testified that his right hand cubital tunnel syndrome 
symptoms would be precipitated by using computers or carrying 
a briefcase around.  He would have numbness and tingling in 
his fingers.  It did not cause him to drop things, and he was 
working with his hands and hand tools doing electrical and 
furniture repair, etc.  T. 9.  He had no problem using or 
manipulating hand tools.  He had to be conscientious not to 
drop cigarettes out of his hand, and he would sometimes get 
hand tremors when he held a cup of coffee.  He had not been 
treated for it since service.  It was only a minor annoyance.  
T.10-12.  

On VA neurology examination in June 1996, the veteran had 
evidence of right cubital tunnel syndrome, namely positive 
Tinel's sign at his right elbow and tingling and paresthesias 
in digits four and five of the right hand, without any 
sensory loss to pinprick or loss of strength.  There was no 
atrophy or fasciculations.  Reflexes were 1/4 without clonus.  

Analysis

Clinically and by the veteran's own admissions and diary, his 
right cubital tunnel syndrome is no more than minimally 
symptomatic.  The only symptoms are tingling and numbness.  
The June 1996 VA examination was unremarkable for pertinent 
positive clinical findings in light of rating criteria.  In 
particular, none of the pathology specifically referred to in 
Diagnostic Code 8516 has been identified or even alleged.  
Disability consistent with or nearly approximating mild 
incomplete paralysis of the ulnar nerve is not shown.  
Although there is some clinical evidence of right cubital 
tunnel syndrome, it appears from all of the evidence of 
record that the veteran has full use of his hand and wrist, 
and no interference with the function thereof has been 
demonstrated.  See 38 C.F.R. § 4.10.  

For the reasons and bases stated above, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim.  See Gilbert, supra.  The benefit sought on 
appeal is denied.

Entitlement to an extraschedular rating

The symptoms that the veteran has reported have not limited 
him in his employment, according to his statements.  There is 
no evidence that he has been hospitalized for this 
disability.  He has identified no other factors which present 
an exceptional or unusual disability picture.  Under these 
circumstances, the assignment of an extraschedular rating is 
not warranted.  38 C.F.R. § 3.321(b)(1).

The veteran's representative has asserted that an increased 
rating is warranted pursuant to DeLuca and 38 C.F.R. §§ 4.40 
and 4.45.  However, these regulations specifically apply to 
musculoskeletal disabilities, while the cubital tunnel 
syndrome is classified as a neurological disability.  Even if 
38 C.F.R. §§ 4.40 and 4.45 could be said to theoretically 
apply in this case, and the Board believes that they do not, 
application of these regulations would not lead to the 
assignment of an increased rating, as there are no clinical 
findings which suggest that there is any impairment present 
due to pain.  DeLuca and those provisions essentially say 
that pain is to be compensated to the extent that it is shown 
to produce disability, and that disability from pain is to be 
supported through such positive clinical findings as muscle 
spasm, weakness, and the like, none of which are present 
here.

The benefit of the doubt doctrine is not for application with 
respect to any of the issues on appeal, as the evidence 
preponderates against the claims.  See Gilbert, supra. 


ORDER

Entitlement to an increased rating for migraine headaches is 
denied.  

Entitlement to an increased (compensable) rating for left 
trapezius strain is denied.  

Entitlement to an increased (compensable) rating for right 
(major) hand cubital tunnel syndrome is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

